In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00184-CV
      ___________________________

   KATRINA GIANCONTIERI, Appellant

                     V.

BASSWOOD MANOR APARTMENTS, Appellee


  On Appeal from County Court at Law No. 2
            Denton County, Texas
     Trial Court No. CV-2022-01049-JP


   Before Bassel, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On September 27, 2022, we notified appellant that her brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: October 20, 2022




                                            2